      8:21-mj-00429-SMB Doc # 10 Filed: 08/10/21 Page 1 of 1 - Page ID # 42



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                                       8:21MJ429
                       Plaintiff,                             06CR3038 and 17CR3038 (IAND)

       vs.

CHAD STOCKS                                                       Magistrate Judge Nelson

                       Defendant.


                                       RULE 32.1 ORDER

A Petition and Warrant (charging document) having been filed in the district court for the Northern
District of Iowa charging the above-named defendant with alleged violation of supervised release,
and the defendant having been arrested in the District of Nebraska, proceedings to commit
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The defendant
had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☒      The defendant waived an identity hearing and admitted that he was the person named in
        the aforementioned charging document.

 ☒      The government did move for detention.

 ☒      The defendant knowingly and voluntarily waived an identity hearing, production of the
        judgment, warrant, and warrant application, and any preliminary or detention hearing to
        which he may be entitled in this district, and requested his right to have those hearings in
        the prosecuting district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒        Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18 U.S.C.
         § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the above named
         defendant and to transport the defendant with a certified copy of this order forthwith to the
         prosecuting district specified above and there deliver the defendant to the U.S. Marshal for
         that district or to some other officer authorized to receive the defendant, all proceedings
         required by Fed.R.Cr.P.40 having been completed.


       IT IS SO ORDERED.

       DATED: August 9, 2021.

                                                       s/ Michael D. Nelson
                                                       U.S. Magistrate Judge
